Citation Nr: 1752477	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  10-00 556	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.

2. Entitlement to service connection for a skin disorder, to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.

3. Entitlement to service connection for androgenic alopecia, to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.

4. Entitlement to service connection for gastroesophageal reflux disease (GERD),  to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.

5. Entitlement to service connection for respiratory disability, to include as due to undiagnosed illness and secondary to service-connected chronic fatigue syndrome.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1998 to November 1991, including service in the Southwest Asia Theater of Operations from September 1990 to 
April 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Sioux Falls, South Dakota.  Jurisdiction over the case was later transferred to the RO located in Fargo, North Dakota.  

In November 2011, the Veteran testified at a local hearing before a Decision Review Officer (DRO).  In April 2012, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  

Thereafter, in June 2012 the Board remanded this case for further development.  Following remand, by January 2013 rating decision, the RO granted the claim then on appeal for entitlement to service connection for chronic fatigue syndrome, 
to include claimed headaches and neurological symptoms with muscle pain.  
See 38 C.F.R. § 4.88a (setting forth the VA recognized criteria for a verified diagnosis of chronic fatigue syndrome).  
 
Another Board remand was issued November 2016.  The Board also recharacterized the Veteran's claims in light of the theory of secondary service connection, whether claimed disability was related to service-connected chronic fatigue syndrome.  
See 38 C.F.R. § 3.310 (2017).  See also, Robinson v. Shinseki, 557 F.3d 1355 
(Fed. Cir. 2009) (obligation of VA to liberally construe the pleadings of a claimant to discern all issues raised in the record).  

The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is unavoidable in this case.  As VA Medical Center (VAMC) records from year 2010 show, the Veteran filed for disability benefits from the Social Security Administration, then appealed with SSA after an initial administrative denial.  The outcome of the SSA claims process is not stated, nor what medical conditions were involved.  Regardless, under VA law and the duty to assist these records must be obtained.  They may be relevant to this case before 
the Board, particularly given the broad scope of disabilities claimed.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Remand for these records is warranted.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992). 

In the interim, the Board will request a supplemental opinion from the January 2017 VA examiner, regarding etiology of sleep apnea, for further findings on how the already service-connected chronic fatigue syndrome (CFS) impacts the Veteran's 
sleep apnea.  Based on the Veteran's description, it seems reasonable to consider whether CFS led to sleep impairment, secondarily resulting in or aggravating 
sleep apnea.  The examiner should address that plausible chain of events for sake of completeness of the record.  

Accordingly, the case is REMANDED for the following action:

1. Obtain VA treatment records for the Veteran dated from March 2017 to the present.

2. Contact the Social Security Administration (SSA) regarding a claim for disability benefits with that agency and request the administrative decision (and further appellate decisions by that agency), and the supporting medical records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified.

3. Return the claims folder to the medical professional who provided the January 2017 VA opinion, and request a supplemental opinion.  The examiner is requested to review the record and opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is caused or aggravated by his service-connected chronic fatigue syndrome.   Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

Specifically consider whether CFS led to sleep impairment, secondarily resulting in or aggravating 
sleep apnea.  A complete opinion rationale is requested.

If the January 2017 examiner is not available, provide the file to a similarly qualified examiner for review to provide the above requested opinion.

4. Thereafter, readjudicate the claims on appeal in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of 
the Case (SSOC) and afforded the opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




